Per Curiam. Petitioners Arnell “Buck” Willis and the Phillips County Board of Election Commissioners have filed, alternatively, petitions for writ of certiorari, writ of prohibition, or writ of mandamus, asking this court to prevent the Phillips County Circuit Court from hearing a petition for declaratory relief brought by Eddie O’ Neal and James E “J. F.” Valley. O’ Neal and Valley petitioned the circuit court to declare that (1) Valley was the winner of the May 23, 2000 primary election for the position of State Representative, District 99, or (2) that the primary election was void for the failure of a certified winner to garner the majority number of legal votes cast. Petitioners assert that the issue of Valley’s eligibility to be a candidate for State Representative, District 99, has already been decided adversely to Valley by the Pulaski County Circuit Court. Petitioners thus ask this court to grant a temporary stay of the proceedings in Phillips County until the issues raised can be fully briefed in this court. We hereby grant a temporary stay of the proceedings pending in the Phillips County Circuit Court, and we order both Petitioners and Respondent to file all necessary pleadings and responses in connection with this matter with the Clerk of the Supreme Court by noon on Tuesday, September 19, 2000. The attorneys in this matter are further ordered to appear at motion time at 9:00 a.m. on Thursday, September 21, 2000, so that this court may consider whether the stay should be continued. It is so ordered.